Exhibit 10.1

 



Third Amendment to Management Services Agreement

This Third Amendment to Management Services Agreement (this "Amendment"),
effective as of September 1, 2017, is between Steel Services Ltd. ("Steel
Services"), a Delaware corporation having an office at 590 Madison Avenue, 32nd
Floor, New York, New York 10022, and ModusLink Global Solutions, Inc. (the
"Company"), a Delaware corporation having an office at a Delaware corporation
having an office at 160l Trapelo Road, Suite 170, Waltham, Mass. 02451.

RECITALS

WHEREAS, the Company and Steel Services are parties to that certain Management
Services Agreement, dated as of January 1, 2015 (as amended, the "Services
Agreement"), whereby Steel Services furnishes the Company and its subsidiaries
with certain Services.

WHEREAS, the parties desire to amend the Services Agreement to change the
monthly fee paid by the Company for the Services.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1.Defined Terms. Defined terms used but not defined in this Amendment are as
defined in the Services Agreement.

2.Amendment to Section 3.01. The first sentence of Section 3.01 is hereby
amended in its entirety to read as follows:

“3.01 In consideration of Services furnished by Steel Services hereunder, the
Company shall pay to Steel Services a fixed monthly fee with respect to the
Services in the amount of $95,641.”

1.Confirmation of Agreement. All other terms of the Services Agreement shall
remain in full force and effect.

2.Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

The parties have duly executed this Amendment as of the date first above
written. 

  STEEL SERVICES LTD.      

/s/ Douglas Woodworth

  Name:   Douglas Woodworth   Title:   CFO

  

  MODUSLINK GLOBAL SOLUTIONS, INC.       /s/ Louis J. Belardi   Name: Louis J.
Belardi   Title: CFO, Moduslink Global Solutions, Inc.

 

